hWALTZER, Judge.
Andrea Hosken and Michelle Dale were two students at Springhill College in Mobile. Andrea Hosken wanted to rent a ear. The car rental agency refused to rent to her because she was less than 21 years old. Accordingly, Hosken and Dale arranged for Michelle Dale to sign the rental agreement. Although Dale signed the rental agreement, Hosken paid for the rental with her own credit card. Predictably Hosken was involved in an auto accident with plaintiffs Singleton and Williams. Plaintiffs filed suit against Andrea Hosken and against Michelle Dale’s father’s insurer, State Farm. Plaintiff failed to include as defendants Andrea Hosken’s insurer, Peter Dale or Michelle Dale. Andrea Hosken moved for Summary Judgment on the issue of policy coverage, arguing that she is covered under State Farm’s policy to Peter Dale. The trial judge granted Hosken’s Motion for Summary Judgment, finding coverage under the policy. State Farm has taken this writ therefrom.
The trial court is clearly erroneous in its finding that Andrea Hosken is an insured under the policy which provides:
hWho is an Insured
... insured means:
1. you;
2. your spouse;
3. the relatives of the first person named in the declarations;
4. any other persons while using such a car if its use is within the scope of consent of you or your spouse;
and
5. any other person or organization liable for the use of such a car by one of the above insureds.
The first person on the declarations page or you is Peter Dale. Hosken is not a relative of Peter Dale, nor was she given consent by Peter Dale, nor is Hosken a person liable for the use of a car by Dale or any of his relatives. The policy by its clear and simple language does not provide coverage to Andrea Hosken.
Accordingly, the judgment of the First City Court is reversed and judgment is hereby rendered finding that Peter Dale’s policy does not afford coverage to Andrea Hosken.